         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 1 of 14                              FILED
                                                                                            2019 Sep-19 PM 05:30
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 WESTERN DIVISION

PHILLIP C. STEARMAN AND TRISTAN                 §
STEARMAN,                                       §
      Plaintiffs,                               §
                                                §
v.                                              §       Civil Action No. 7:19-cv-01202-LSC
                                                §
VESPER TUSCALOOSA, LLC;                         §
PROCOLLECT, INC; EQUIFAX                        §
INFORMATION SERVICES, LLC; and                  §
TRANS UNION, LLC.,                              §
     Defendant(s).                              §


               DEFENDANT PROCOLLECT, INC.’S AMENDED ANSWER


       ProCollect, Inc. (“Defendant” or “ProCollect”) files this answer to Plaintiff’s Amended

Complaint filed by Plaintiffs Phillip C. Stearman and Tristan Stearman (“Tristan,” “Mr.

Stearman” or “Plaintiffs”).


                                A. ADMISSIONS & DENIALS

       Pursuant to Rule 8(b), ProCollect makes the following admissions, denials and other

responses to Plaintiff’s averments, by corresponding paragraph number used in the Complaint:

                                   PRELIMINARY STATEMENT

       1.      Defendant ProCollect admits that Plaintiffs’ signed a Lease Contract and

Guaranty as alleged, but Defendant lacks sufficient information to know the truth about the

remaining allegations in Paragraph 1.

       2.      Defendant ProCollect admits that it (1) was hired by the Original Creditor (Vesper

Tuscaloosa, LLC d/b/a the Crimson Apartments) to collect on an alleged past due balance

resulting from the Lease Contract signed by Plaintiff Tristan Stearman and Guaranty signed by
         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 2 of 14



Plaintiff Phillip Stearman, (2) sent initial FDCPA § 1692g(a) compliant validation letters on or

about December 17, 2018 to Plaintiffs, and (3) reported the alleged debt to the consumer

reporting agencies (CRAs) by January, 2018; however, Defendant denies any remaining facts

alleged in Paragraph 2.

       3.      Defendant ProCollect admits that it (1) received a dispute from Plaintiffs’

attorney, obtained verification of the debt from the Original Creditor and forwarded same to the

attorney on within thirty days of receiving the dispute to the address provided by the attorney, (2)

obtained a good address from Plaintiffs’ attorney and resent the verification of the debt received

from the Original Creditor, (3) also properly investigated the alleged debt, and after initially

verifying the debt and reporting it as disputed based on the signed Lease, final account statement

and verification by the Original Creditor, Defendant ProCollect decided to delete the account,

and did so within 30 days of receiving any automated consumer dispute verifications (ACDVs)

from the consumer reporting agencies; however, Defendant denies any remaining facts alleged in

Paragraph 3.

       4.      Defendant ProCollect admits that Plaintiffs assert the claims listed in Paragraph 4,

but denies that Plaintiffs are entitled to any relief against ProCollect or that ProCollect is liable

for any claims asserted.

                                     JURISDICTION AND VENUE

       5.      Defendant does not contest subject jurisdiction as alleged in Paragraph 5.

       6.      Defendant does not contest venue as alleged in Paragraph 6.

                                              PARTIES

       7.      Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 7.
         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 3 of 14



       8.      Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 8.

       9.      Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 9.

       10.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 10.

       11.     Defendant admits the allegations in Paragraph 11.

       12.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 12.

       13.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 13.

       14.     Paragraph 14 does not contain any facts for Defendant to admit or deny.

                                     FACTUAL ALLEGATIONS

       15.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 15.

       16.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 16.

       17.     Defendant admits that Plaintiffs’ signed a Lease with the Original Creditor, but

lacks sufficient information to know the truth of the remaining allegations in Paragraph 17.

       18.     Defendant admits the allegations in Paragraph 18.

       19.     Defendant admits the allegations in Paragraph 19.

       20.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 20.
         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 4 of 14



       21.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 21.

       22.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 22.

       23.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 23.

       24.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 24.

       25.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 25.

       26.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 26.

       27.     Defendant admits sending a collection letter to the Plaintiffs, however denies the

remaining allegations in Paragraph 27.

       28.     Defendant admits the allegations in Paragraph 28.

       29.     Defendant denies the allegations in Paragraph 29, including, in part, because the

Lease provides for collection fees at Section 16(d).

       30.     Defendant admits the allegations in Paragraph 30.

       31.     Defendant admits using a prerecorded voice in certain of its calls to Plaintiffs, but

denies the remaining allegations in Paragraph 31.

       32.     Defendant admits the allegations in Paragraph 32.

       33.     Defendant denies the allegations in Paragraph 33.
         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 5 of 14



        34.     Defendant lacks sufficient information to know the truth about the allegations in

Paragraph 34.

        35.     Defendant lacks sufficient information to know the truth about the allegations in

Paragraph 35.

        36.     Defendant lacks sufficient information to know the truth about the allegations in

Paragraph 36.

        37.     Defendant admits that calls to Defendant were answered by a live representative

with a similar greeting as alleged, but denies the remaining allegations in Paragraph 37.

        38.     Defendant denies the allegations in Paragraph 38.

        39.     Defendant denies the allegations in Paragraph 39 with respect to ProCollect, and

lacks sufficient information about the truth of the remaining allegations in Paragraph 39.

        40.     Defendant admits reporting the alleged debt in the amounts verified by the

Original Creditor and supported by documentation until April, 2019 when, by agreement reached

with Plaintiffs’ counsel, agreed to request deletion of the account with the consumer reporting

agencies. For the remaining allegations in Paragraph 40, Defendant lacks sufficient information

about the truth of the remaining allegations.

        41.     Defendant admits receiving a dispute from Plaintiffs’ Counsel, but lacks sufficient

information about the remaining allegations in Paragraph 41.

        42.     Defendant denies the allegations in Paragraph 42, but does admit, upon receipt of

notice of Plaintiffs’ representation by counsel, no further calls were made to Plaintiffs directly.

        43.     The letter(s) referred to in Paragraph 43 will speak for themselves, such that

Defendant admits whatever the letters recite, but denies any mischaracterizations or otherwise

with respect to such letter(s).
         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 6 of 14



       44.     Defendant admits that it requested deletion of Plaintiffs’ Account on April 23,

2019 in accordance with an agreement with Plaintiffs’ Counsel, which was within 30 days of

receiving the ACDV from the CRAs; and Defendant lacks sufficient information to know the

truth about the remaining allegations in Paragraph 44.

       45.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 45.

       46.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 46.

       47.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 47.

       48.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 48.

       49.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 49.

       50.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 50.

                                          COUNT I
                                     BREACH OF CONTRACT

       51.     Defendant acknowledges the allegation in Paragraph 51.

       52.     Defendant re-alleges and incorporates by reference each of its responses to the

preceding paragraphs as though fully set forth herein.

       53.     Defendant admits the allegations in Paragraph 53.

       54.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 54, and therefore denies same.
         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 7 of 14



       55.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 55, and therefore denies same.

       In the unnumbered request for relief for Count I, Defendant lacks sufficient information

to know the truth about the allegations contained, and therefore denies same.

                                         COUNT II
                               ALABAMA LANDLORD TENANT ACT

       56.     Defendant re-alleges and incorporates by reference each of its responses to the

preceding paragraph as though fully set forth herein.

       57.     Defendant acknowledges the allegation in Paragraph 57.

       58.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 58, and therefore denies same.

       59.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 59, and therefore denies same.

       60.     Defendant lacks sufficient information to know the truth about the allegations

contained in Paragraph 60, and therefore denies same.

       In the unnumbered request for relief for Count I, Defendant lacks sufficient information

to know the truth about the allegations contained, and therefore denies same

                                      COUNT III
                         WANTON COLLECTIONS/INVASION OF PRIVACY

       61.     Defendant re-alleges and incorporates by reference each of its responses to the

preceding paragraph as though fully set forth herein.

       62.     Defendant acknowledges the allegation in Paragraph 62.

       63.     Paragraph 63 contains only legal argument, and not any factual averments about

Plaintiffs’ claims for Defendant to admit or deny. To the extent that Paragraph 63 does contain
         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 8 of 14



any factual averments, Defendant denies same.

        64.     Defendant denies the allegations in Paragraph 64.

        65.     Defendant acknowledges the allegation in Paragraph 65.

        In the unnumbered request for relief following Count III, Defendant denies that

Defendant is liable and denies that Plaintiffs are entitled to any relief as a result of Count III.


                                        COUNT IV
                         TELEPHONE CONSUMER PROTECTION ACT (TCPA)

        66.     Defendant acknowledges the allegations in Paragraph 66.

        67.     Defendant re-alleges and incorporates by reference each of its responses to the

preceding paragraph as though fully set forth herein.

        68.     Defendant admits calling Plaintiffs, however denies the remaining allegations in

Paragraph 68, including but not limited to the fact that Defendant had express consent to call

Plaintiffs. Defendant ProCollect had express consent to call Plaintiffs on the telephone numbers

provided by the Original Creditor, and thereafter by oral permission.

        69.     Defendant lacks sufficient information to know the truth about the allegations in

Paragraph 69.

        70.     Defendant denies the allegations in Paragraph 70.

        In the unnumbered request for relief following Count IV, Defendant denies that

Defendant is liable and denies that Plaintiffs are entitled to any relief as a result of Count IV.

                                           COUNT V
                              FAIR DEBT COLLECTION PRACTICES ACT

        71.     Defendant acknowledges the allegations in Paragraph 71.

        72.     Defendant re-alleges and incorporates by reference each of its responses to the

preceding paragraph as though fully set forth herein.
         Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 9 of 14



        73.      Defendant denies the allegations in Paragraph 73.

        74.      Defendant denies the allegations in Paragraph 74.

        75.      Defendant denies the allegations in Paragraph 75.

        In the unnumbered request for relief following Count V, Defendant denies that Defendant

is liable and denies that Plaintiffs are entitled to any relief as a result of Count V.

                                           COUNT VI
                             FAIR CREDIT REPORTING ACT 1681-S(2)(B)

        76.     Defendant re-alleges and incorporates by reference each of its responses to the

preceding paragraph as though fully set forth herein.

        77.     Defendant acknowledges the allegation in Paragraph 77.

        78.     Defendant acknowledges the allegation in Paragraph 78.

        79.     Defendant admits that it is a data furnisher pursuant to the FCRA, and is bound by

the requirements of a data furnisher under the FCRA, but denies the remaining allegations in

Paragraph 79.

        80.     Defendant denies the allegations in Paragraph 80.

        81.     Defendant denies the allegations in Paragraph 81.

        82.     Defendant admits the allegations in Paragraph 82.

        83.     Defendant admits the allegations in Paragraph 83.

        84.     Defendant denies the allegations in Paragraph 84.

        85.     Defendant denies the allegations in Paragraph 85, including subsections (a)-(c).

        86.     Defendant denies the allegations in Paragraph 86.

        87.     Defendant denies the allegations in Paragraph 87.

        88.     Defendant denies the allegations in Paragraph 88.

        In the unnumbered request for relief following Count VI, Defendant denies that
        Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 10 of 14



Defendant is liable and denies that Plaintiffs are entitled to any relief as a result of Count VI.

                                        COUNT VII
                             (FCRA VIOLATIONS-CRA DEFENDANTS)

       89.     Defendant re-alleges and incorporates by reference each of its responses to the

preceding paragraph as though fully set forth herein.

       90.     As this is an averment against the CRAs, Defendant lacks sufficient information

to know the truth about the allegations contained in Paragraph 90, and therefore denies same.

       91.     Defendant admits the allegation in Paragraph 91.

       92.     As this is an averment against the CRAs, Defendant lacks sufficient information

to know the truth about the allegations contained in Paragraph 92, and therefore denies same.

       93.     As this is an averment against the CRAs, Defendant lacks sufficient information

to know the truth about the allegations contained in Paragraph 93, and therefore denies same.

       94.     As this is an averment against the CRAs, Defendant lacks sufficient information

to know the truth about the allegations contained in Paragraph 94, and therefore denies same.

       95.     As this is an averment against the CRAs, Defendant lacks sufficient information

to know the truth about the allegations contained in Paragraph 95, including subsections (a)-(e),

and therefore denies same.

       96.     As this is an averment against the CRAs, Defendant lacks sufficient information

to know the truth about the allegations contained in Paragraph 96 and therefore denies same.

       97.     Defendant denies that Plaintiffs are entitled to any costs and reasonable attorneys’

fee as provided in Paragraph 98.

       98.     Defendant denies that Plaintiffs are entitled to any costs and reasonable attorneys’

fee as provided in Paragraph 98.
        Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 11 of 14



                                         PRAYER FOR RELIEF

       Defendant denies that it is liable to Plaintiffs and denies that Plaintiffs are entitled to any

requests for relief against Defendant.


                                 B. AFFIRMATIVE DEFENSES

       AD1. At all relevant times, ProCollect maintained and followed reasonable procedures

to avoid violations of the FCRA.

       AD2. ProCollect, in compliance with the FCRA, reasonably reinvestigated Plaintiffs’

alleged debt and verified and updated its data furnishing accordingly.

       AD3. ProCollect maintains that it properly and timely changed its reporting of

Plaintiffs’ information to the consumer reporting agencies as disputed, and thereafter to a request

for deletion; and ProCollect has not acted with negligence, malice, actual malice, or willful intent

to injure Plaintiffs or fail to follow the obligations of the FCRA.

       AD4. Even if Plaintiffs prove the allegations in the Complaint, Defendant is not liable to

Plaintiffs because the FDPCA exculpates collectors who make mistakes notwithstanding the use

of reasonable procedures adopted to prevent making them. Defendant did not intentionally

violate the FDCPA, and Defendant maintains policies, procedures and practices to prevent the

conduct alleged by Plaintiffs.     Any actions or omissions resulting in the alleged FDCPA

violations resulted from a bona fide mistake, notwithstanding the use of such reasonable

procedures Defendant has adopted to avoid such actions or omissions. See 15 U.S.C. § 1692k(c).

       AD5. Plaintiff’s (Tristan’s) claims against Defendant are barred in whole or in part,

because Plaintiffs lacks standing, and/or Defendant is not liable for Plaintiffs’ claims, as

Plaintiffs do not have any injury-in-fact following a mere technical or procedural violation or
        Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 12 of 14



immaterial violation of the FDCPA. See e.g., Spokeo, Inc. v. Robins, 2015 U.S. LEXIS 2947,

135 S. Ct. 1892, 191 L. Ed. 2d 762, 83 U.S.L.W. 3819 (U.S. 2015).

       AD6. Plaintiffs’ claims against Defendant are barred by unclean hands.

       AD7. Plaintiffs’ claims against Defendant are barred in whole or in part by Plaintiffs’

failure to mitigate damages and/or proportionate responsibility.

       AD8. Plaintiffs’ claims against Defendant are barred in whole or in part by novation,

settlement, promissory estoppel, and waiver based on an agreement to forego asserting claims in

exchange for a request for deletion by Defendant to the consumer reporting agencies.

       AD9. As a separate alternative affirmative defense to the Complaint, Defendant alleges

that Plaintiffs’ claims may be barred by any or all of the affirmative defenses contemplated by

Rule 8(c) of the Federal Rules of Civil Procedure including, but not limited to, estoppel, failure

of consideration, laches, illegality, perjury, unclean hands, and waiver. The extent to which

Plaintiffs’ claims may be barred by one or more of said affirmative defenses, not specifically set

out herein, cannot be determined until Defendant has had an opportunity to complete discovery.

Therefore, Defendant incorporates all said affirmative defenses as if fully set forth herein.

       AD10. Pleading affirmatively, Defendant reserves any and all defenses available under

the FDCPA, and applicable Federal Trade Commission rules, regulations, orders, and decisions.

       AD11. Defendant reserves the right to amend or supplement its affirmative defenses to

include any defenses of which it is not presently aware.

       AD12. Defendant seeks attorney’s fees against Plaintiffs pursuant to FDCPA §

1692k(a)(3) as Plaintiffs brought this suit in bad faith and for the purpose of harassment,

particularly after Defendant and Plaintiffs agreed to resolve the claims for deletion of the credit

reporting.
        Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 13 of 14



                                             PRAYER

       Defendant ProCollect requests a judgment that Plaintiffs takes nothing on their claims

against ProCollect and that Plaintiffs’ claims against ProCollect are dismissed, as well as an

award of attorney’s fees and costs against Plaintiffs, if applicable. ProCollect prays for such

other and further relief to which ProCollect is entitled.


                                               Respectfully submitted,


                                               By:     /s/ Jason L. Yearout
                                                       Jason L. Yearout (YEA 011)
                                                       Federal Court No. asb-4487-t80j
                                                       jyearout@yearout.net

                                               OF COUNSEL:
                                               YEAROUT & TRAYLOR, P.C.
                                               3300 Cahaba Road, Ste. 300
                                               Birmingham, AL 35203
                                               (205) 414-8160
                                               (205) 414-8199 Facsimile

                                               And counsel that will be seeking
                                               pro hac vice admission:

                                                       JOHN W. BOWDICH
                                                       Texas Bar No. 00796233

                                               BOWDICH & ASSOCIATES, PLLC
                                               10440 N. Central Expy., Ste. 1540
                                               Dallas, Texas 75231
                                               (214) 307-9500 – Telephone
                                               (214) 307-5137 – Telecopy
                                               jbowdich@bowdichlaw.com

                                               ATTORNEYS FOR DEFENDANT
                                               PROCOLLECT, INC.
        Case 7:19-cv-01202-LSC Document 19 Filed 09/19/19 Page 14 of 14



                                  CERTIFICATE OF SERVICE

        On September 19, 2019, I electronically submitted the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Alabama using the electronic case filing
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2) as
follows:

       Earl P. Underwood, Esq.                                       VIA ECF
       UNDERWOOD & RIEMER, P.C.
       21 South Section Street
       Fairhope, AL 36532

       ATTORNEYS FOR PLAINTIFF

       Clay A. Tindal, Esq.                                          VIA ECF
       TINDALL LAW LLC
       2200 University Blvd
       Tuscaloosa, AL 35401

       ATTORNEYS FOR VESPER TUSCALOOSA, LLC

       Matthew Robinett, Esq.
       NORMAN WOOD KENDRICK & TURNER                                 VIA ECF
       Ridge Park Place, Suite 3000
       1130 22nd Street South
       Birmingham, Alabama 35205

       ATTORNEYS FOR TRANS UNION, LLC

       Kirkland E. Reid, Esq.                                        VIA ECF
       JONES WALKER, LLP
       11 N. Water Street
       Suite 1200
       Mobile, Alabama 36602

       ATTORNEYS FOR EQUIFAX INFORMATION SERVICES, LLC


                                              By:    /s/ Jason L. YearoutI
                                                     Jason L. Yearout (YEA 011)
